 

Exhibit 10.47

EXHIBIT A

 

 

 

Christopher G. Kennedy

 

 

Dear Mr. Kennedy:

 

This letter agreement shall set forth the terms and conditions pursuant to which
Vornado Realty Trust (“Vornado”) will engage you to provide consulting services
to Vornado on an independent contractor basis.  This is the “Consulting Letter”
referred to in the Separation and General Release Agreement (“Separation
Agreement”) between you and Vornado dated August 5, 2011. 

 

            1.         Services.  During the Consulting Period (as defined in
Section 2 below), Vornado hereby engages you as an independent contractor to
provide to Vornado (a) assistance with the transition of your services in
connection with your separation from service as an officer of Vornado
(“Transition Services”), and (b) such additional services, as reasonably
requested by Vornado (the “Advisory Services”, and together with the Transition
Services, the “Services”).  Vornado will make an office and secretary available
for your use during the Consulting Period.

 

            2.         Consulting Period.  The Consulting Period shall commence
on the later to occur of (a) July 23, 2011, and (b) the date this letter
agreement is countersigned by you; and shall expire on March 31, 2012. 
Notwithstanding the foregoing, the Consulting Period shall terminate immediately
and without prior written notice if you (a) are reasonably determined by Vornado
to be in material breach of this letter agreement or the Separation Agreement,
or (b) commit any act or omission that involves dishonesty or disloyalty to
Vornado or its affiliates (collectively, a “Termination Event”).   

 

            3.         Fees.  As fees for all Services rendered by you under
this letter agreement, you shall receive consulting fees (“Consulting Fees”)
payable monthly at the annual rate of $500,000.00 (prorated for partial months);
provided, however, that the final monthly payment payable to you under this
Agreement upon termination or expiration of the Consulting Period shall be
subject to (i) your execution and delivery of the “Confirming Waiver and
Release” referenced in the Separation Agreement in the time and manner provided
thereby, and (ii) effectiveness of such Confirming Waiver and Release following
the applicable revocation period.  All Consulting Fees under this letter
agreement shall be payable without deduction for federal income, social
security, or state or local income taxes.

 

            4.         Duties.  During the Consulting Period, you shall devote
your best efforts and abilities and business time to the Consulting Services, to
the extent required and in the manner requested by Vornado. 

 

--------------------------------------------------------------------------------

 

 

 

                  5.      Independent Contractor.  It is expressly agreed that
you are acting solely as an independent contractor in performing the Services. 
Neither party to this letter agreement has any authority to bind or commit the
other nor will either party’s acts or omissions be deemed the acts of the
other.  Except to the extent provided by Vornado’s health policies, Vornado
shall carry no worker's compensation insurance or any health or accident
insurance to cover you.  Vornado shall not pay any contributions to Social
Security, unemployment insurance, federal or state withholding taxes and you
expressly waive any right to such participation or coverage.  By executing this
letter agreement, you agree that you shall make such contributions and pay
applicable taxes and hereby indemnify and hold harmless Vornado in the event of
your failure to do so.

 

                  6.      Confidential Information.  By executing this letter
agreement below, you agree that during the course of your providing services to
Vornado as an independent contractor and at all times thereafter, you shall not,
directly or indirectly, use or disclose, in whole or in part, any of Vornado’s
trade secrets, confidential or proprietary information, including tenant and
customer lists and information, to any person, firm, corporation, or other
entity for any reason or purpose whatsoever other than as expressly permitted by
Vornado in the course of your providing independent contractor services to
Vornado.  By signing this letter agreement below, you further acknowledge and
agree that Sections 9, 10 and 11 of the Employment Agreement between you and
Vornado dated August 1, 2003, as amended (the “Employment Agreement”) survived
the separation of your employment with Vornado, and shall continue to survive
the termination of the Consulting Period, and nothing in this letter agreement
shall be deemed to alter your obligations with respect thereto.  You hereby
agree that for purposes of Section 10 of the Employment Agreement, the term
“Restriction Period” as used therein shall be extended until the later of the
Restriction Period as defined in such Section of the Employment Agreement or the
one-year anniversary of the expiration of the Consulting Period.

 

                  7.  Entire Agreement.  This letter agreement, the preserved
sections of the Employment Agreement and the Separation Agreement contain the
entire agreement of the parties with respect to the subject matter hereof and
supersede all agreements and understandings (whether oral or written) between
the parties hereto concerning the subject matter hereof.  This letter agreement
may be modified by the parties hereto only by a written supplemental agreement
executed by both parties. 

 

[signature page follows]

 

-2-

--------------------------------------------------------------------------------

 

 

Kindly sign your name at the end of this letter agreement to signify your
understanding and acceptance of these terms and that no one at Vornado has made
any other representation to you.  The letter agreement, countersigned by you,
must be returned to Vornado.  Vornado looks forward to your providing the
Services. 

 

 

                                                                        Very
truly yours,

                                                                        Vornado
Realty Trust

                                                                        BY: /s/
Michael D. Fascitelli_____ 

                                                                                   
 

 

 

Agreed and accepted this 5th day

of August, 2011

 

/s/ Christopher G. Kennedy_____ 

Christopher G. Kennedy

 

 

 

-3-

--------------------------------------------------------------------------------

 